                                                                              Case 3:18-cv-06721-JCS Document 167 Filed 06/05/20 Page 1 of 4




                                                                  1   Cathleen S. Yonahara (CSB #203802)
                                                                      FREELAND COOPER & FOREMAN LLP
                                                                  2   150 Spear Street, Suite 1800
                                                                      San Francisco, California 94105
                                                                  3   Telephone: (415) 541-0200
                                                                      Facsimile: (415) 495-4332
                                                                  4   Email: yonahara@freelandlaw.com
                                                                  5   Mark I. Schickman (CSB #62653)
                                                                      SCHICKMAN LAW
                                                                  6   1019 Euclid Avenue
                                                                      Berkeley, CA 94708
                                                                  7   Telephone: (510) 467-2909
                                                                      Email: mark@schickmanlaw.com
                                                                  8
                                                                      THEODORE J, BIELEN, JR.(CSB #56395)
                                                                  9   BIELEN & LAMPE
                                                                      1390 Willow Pass Road, Ste 1020
                                                       10             Concord, CA 94520
                                                                      Telephone: (925) 288-9720
                                                       11             Facsimile: (925) 288-9731
                                                                      Email: bielenlt@yahoo.com
FREELAND COOPER & FOREMAN LLP




                                                       12
                                                                      Attorneys for Defendant and Counter-Claimants
                                                       13             O'Keeffe's, Inc., d/b/a SaftiFirst
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                       14
                                                                                                       UNITED STATES DISTRICT COURT
                                                       15
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                       16
                                                                       ELY HOLDINGS LIMITED, a United                 )   CASE NO. 18-CV-06721-JCS
                                                       17              Kingdom company, and GREENLITE                 )
                                                                       GLASS SYSTEMS INC., a Canadian                 )   DEFENDANT O’KEEFFE’S, INC. d/b/a
                                                       18              company,                                       )   SAFTIFIRST’S MOTION TO
                                                                                                                      )   SUBSTITUTE COUNSEL OF
                                                       19                                Plaintiffs,                  )   RECORD
                                                                                                                      )
                                                       20                  v.                                         )
                                                                                                                      )
                                                       21              O’KEEFFE’S, INC., d/b/a SAFTIFIRST, a          )
                                                                       California corporation,                        )
                                                       22                                                             )
                                                                                      Defendant.                      )
                                                       23              ____________________________________           )
                                                                                                                      )
                                                       24              O’KEEFFE’S, INC., d/b/a SAFTIFIRST, a          )
                                                                       California corporation,                        )
                                                       25                                                             )
                                                                                         Counter-Claimant,            )
                                                       26                                                             )
                                                                         v.                                           )
                                                       27                                                             )
                                                                       ELY HOLDINGS LIMITED, a United                 )
                                                       28              Kingdom company, and GREENLITE                 )
                                                                       DEFENDANT O’KEEFFE’S, INC. d/b/a SAFTIFIRST’S MOTION TO SUBSTITUTE
                                                                       COUNSEL OF RECORD                                                                     1

                                                                      {00325112}
                                                                            Case 3:18-cv-06721-JCS Document 167 Filed 06/05/20 Page 2 of 4




                                                                       GLASS SYSTEMS INC., a Canadian                      )
                                                                  1    company,                                            )
                                                                                                                           )
                                                                  2                        Counter-Defendants.             )
                                                                                                                           )
                                                                  3
                                                                                   DEFENDANT AND COUNTERCLAIMANT O’KEEFFE’S, INC. d/b/a SAFTIFIRST
                                                                  4
                                                                       (“Defendant”), pursuant to Local Rule 11-5, respectfully moves this Court for an Order granting its
                                                                  5
                                                                       Motion to Substitute Counsel of Record, and respectfully shows as follows:
                                                                  6
                                                                               1.      Defendant hereby requests that the firm of FREELAND COOPER & FOREMAN LLP,
                                                                  7
                                                                      150 Spear Street, Suite 1800, San Francisco, California 94105, and who has appeared in these
                                                                  8
                                                                      proceedings, be permitted to withdraw as counsel of record, and that MARK I. SCHICKMAN (CA
                                                                  9
                                                                      Bar No. 62653) of Schickman Law, 1019 Euclid Avenue, Berkeley, California 94708, (510) 467-2909,
                                                       10
                                                                      mark@schickmanlaw.com, be substituted as an attorney of record for Defendant for the remainder of
                                                       11
                                                                      this action.
FREELAND COOPER & FOREMAN LLP




                                                       12
                                                                               2.      Defendant, who has been notified of and approves of this withdrawal and substitution,
                                                       13
                                San Francisco, California 94105




                                                                      asserts that it will not seek a continuance of any proceedings on the basis of the Court’s granting or
                                 150 Spear Street, Suite 1800




                                                       14
                                                                      denying this Motion.
                                                       15
                                                                               3.      The reason for Defendant’s request is that Mr. Schickman has ended his association
                                                       16
                                                                      with the Freeland Cooper & Foreman LLP firm and has formed his own firm, Schickman Law, and
                                                       17
                                                                      Defendant desires Mr. Schickman’s continued representation in these proceedings.
                                                       18
                                                                               4.      This Motion is submitted as a joint motion of Defendant’s current counsel of record and
                                                       19
                                                                      new counsel of record. It is not filed for purposes of delay, but so that justice may be done.
                                                       20
                                                                               5.      Counsel for Plaintiff and Cross-Defendant has been advised of the substitution and has
                                                       21
                                                                      no objection to the filing of this Motion.
                                                       22
                                                                               WHEREFORE, Defendant O’KEEFFE’S, INC. d/b/a SAFTEFIRST respectfully requests that
                                                       23
                                                                      the Court grant its Motion to Substitute Counsel of Record and enter an Order substituting Mark I.
                                                       24
                                                                      Schickman, Schickman Law, as counsel of record and allowing the firm of Freeland Cooper &
                                                       25
                                                                      Foreman LLP to withdraw as counsel of record in this matter.
                                                       26
                                                                      ///
                                                       27
                                                                      ///
                                                       28
                                                                       DEFENDANT O’KEEFFE’S, INC. d/b/a SAFTIFIRST’S MOTION TO SUBSTITUTE
                                                                       COUNSEL OF RECORD                                                                                   2

                                                                      {00325112}
                                                                            Case 3:18-cv-06721-JCS Document 167 Filed 06/05/20 Page 3 of 4




                                                                  1            Respectfully submitted on this the 5th day of June, 2020,
                                                                  2                                          FREELAND COOPER & FOREMAN LLP
                                                                  3

                                                                  4
                                                                      Date: June 5, 2020                     By: /s/ Cathleen S. Yonahara
                                                                  5                                              Cathleen S. Yonahara
                                                                  6
                                                                                                             SCHICKMAN LAW
                                                                  7                                          BIELEN & LAMPE
                                                                  8
                                                                      Date: June 5, 2020                     By: /s/ Mark I. Schickman
                                                                  9                                              Mark I. Schickman
                                                       10
                                                                                                             Attorneys for Defendant and Counter-Claimant
                                                       11                                                    O'Keeffe's, Inc., d/b/a SaftiFirst
FREELAND COOPER & FOREMAN LLP




                                                       12

                                                       13
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                       14

                                                       15

                                                       16
                                                       17

                                                       18

                                                       19
                                                       20

                                                       21

                                                       22
                                                       23

                                                       24

                                                       25
                                                       26

                                                       27

                                                       28
                                                                       DEFENDANT O’KEEFFE’S, INC. d/b/a SAFTIFIRST’S MOTION TO SUBSTITUTE
                                                                       COUNSEL OF RECORD                                                                    3

                                                                      {00325112}
                                                                            Case 3:18-cv-06721-JCS Document 167 Filed 06/05/20 Page 4 of 4




                                                                  1                                      CERTIFICATE OF SERVICE
                                                                  2
                                                                               I hereby certify that on June 5, 2020, I electronically filed the foregoing document with the
                                                                  3

                                                                  4   United States District Court for the Northern District of California by using the CM/ECF system. I

                                                                  5   certify that the following parties or their counsel of record are registered as ECF Filers and that they

                                                                  6   will be served by the CM/ECF system:
                                                                  7                                            Guy W. Chambers
                                                                                                                  Ellen P. Liu
                                                                  8                                         Sideman & Bancroft LLP
                                                                                                       One Embarcadero Center, 22nd Floor
                                                                  9                                      San Francisco, CA 94111-3711
                                                       10                                                       Donald R. McPhail
                                                                                                         Taft, Stettinius & Hollister LLP
                                                       11                                               111 East Wacker Drive, Suite 2800
                                                                                                                Chicago, IL 60601
FREELAND COOPER & FOREMAN LLP




                                                       12
                                                                                                                   Ryan O. White
                                                       13                                                        Elizabeth Shuster
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                                                          Taft, Stettinius & Hollister LLP
                                                       14                                                 One Indiana Square, Suite 3500
                                                                                                              Indianapolis, IN 46204
                                                       15
                                                                                                               Attorneys for Plaintiff
                                                       16
                                                       17
                                                                                                                   /s/_____________________________________
                                                       18                                                          Catherine Logan
                                                       19
                                                       20

                                                       21

                                                       22
                                                       23

                                                       24

                                                       25
                                                       26

                                                       27

                                                       28
                                                                       DEFENDANT O’KEEFFE’S, INC. d/b/a SAFTIFIRST’S MOTION TO SUBSTITUTE
                                                                       COUNSEL OF RECORD                                                                                 4

                                                                      {00325112}
